DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 12/04/2022 has been entered and fully considered. Claims 1-20 are pending, of which claims 1, 12, 17 and 20 are currently amended. No new matter has been added.
In view of the amendment, the previous specification objections, claim objections, and rejection of claims 1, 8-11 and 17-19 under 35 USC 102 are withdrawn. However, the previous rejections of claim 18 under 35 USC 112 and claims 2-7, 12-16 and 20 under 35 USC 103 are maintained, and claims 1, 8-11 and 17-19 are newly rejected under 35 USC 103. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation “at least one polyfluorinated alkoxy olefin” in the last line of the claim. It is uncertain whether or not this limitation refers to the same “at least one polyfluorinated alkoxy olefin” recited in the first line of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017560 A1 (Sakata).
Regarding claims 1, 6, 7 and 17, Sakata discloses an electrolyte solution for a lithium-ion cell [0008], and method for making thereof [0085], [0086], the electrolyte solution comprising at least one organic carbonate solvent [0034], at least one lithium salt including a non-coordinating anion [0046], and at least one polyfluorinated alkoxy olefin (compound (I) a fluorine-containing unsaturated compound) [0008]. Preferable examples of the fluorine-containing unsaturated compound include compound (I-2) HCF2CF=CHOCH2CF2H [0010], which is equivalent to the claimed general formula I when Ra is HCF2 (a fluorinated alkyl group having 1 carbon atom), Rb is F, and R is CH2CF2H (CnHxFy wherein n is 2, x is 3, y is 2, and x+y=2n+1), (I-6) HCF2CF=CHOCF2CFHCF3 [0011], which is equivalent to the claimed general formula I when Ra is HCF2 (a fluorinated alkyl group having 1 carbon atom), Rb is F, and R is CF2CFHCF3 (CnHxFy wherein n is 3, x is 1, y is 6, and x+y=2n+1), and (I-4) HCF2CF2CH2OCF=CFCF3 [0011], which is equivalent to the claimed general formula I when Ra is CF3 (a fully fluorinated alkyl group having 1 carbon atom), Rb is F, and R is HCF2CF2CH2 (CnHxFy wherein n is 3, x is 3, y is 4, and x+y=2n+1), except that there is an F instead of an H on the C between the double bond and the O.
Sakata does not disclose that both Ra is a fully fluorinated alkyl group and there is a CH between the double bond and the O, or that the at least one polyfluorinated alkoxy olefin is 1-methoxy-3,3,3-trifluoropropene or 1-ethoxy-3,3,3-trifluoropropene. However, the claimed compounds are considered to be of sufficiently close structural similarity to Sakata’s compounds (I-2), (I-4) and (I-6) that they would have been obvious to one of ordinary skill in the art, in the expectation that they would have similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); MPEP 2144.09. Additionally, it would have been obvious to one of ordinary skill in the art to modify the fluorination of Sakata’s compounds to arrive at the claimed compounds, because Sakata teaches controlling the fluorine content of the fluorine-containing ether from the viewpoint of favorable oxidation resistance and safety [0018]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II.
Regarding claim 2, Sakata further teaches that the amount of the compound (1) is 0.5 parts by weight or less for 100 parts by weight of the fluorine-containing ether [0023], and the amount of the fluorine containing ether is preferably 0.01 to 90 wt% [0018], such that the upper limit of the amount of the compound (I) (the at least one polyfluorinated alkoxy olefin) is approximately 0.45 wt%. Although the claimed range of 0.2 wt.% to 10 wt. % of a total weight of the electrolyte solution is not explicitly disclosed, it nevertheless would have been obvious to one of ordinary skill in the art because it overlaps with Sakata’s disclosed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP2144.05.
Regarding claims 3-5 and 20, Sakata is silent as to the stereochemistry of the at least one polyfluorinated alkoxy olefin. However, compounds which are stereoisomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978); In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007); MPEP 2144.09. Therefore it would have been obvious to one of ordinary skill in the art to use any of a polyfluorinated alkoxy olefin consisting essentially of a trans-isomer, consisting essentially of a cis-isomer, or including from 1 wt. % to 99 wt. % of a trans-isomer, for the polyfluorinated alkoxy olefin of Sakata, because they would all be expected to have similar properties.
Regarding claim 8, Sakata further discloses that the at least one organic carbonate solvent includes at least one selected from the group of ethylene carbonate, propylene carbonate, ethyl methyl carbonate and diethyl carbonate [0034].
Regarding claim 9, Sakata further discloses that the lithium salt includes at least one selected from the group of lithium hexafluorophosphate, lithium tetrafluoroborate, lithium perchlorate and lithium bis(fluorosulfonyl)imide [0046].
Regarding claim 10, Sakata further discloses that the lithium salt is from 0.5 wt.% to 15 wt. % of a total weight of the electrolyte solution (0.5 to 3 mol/liter [0048], for example 1 mol/liter [0086], i.e. approximately 12 wt. %).
Regarding claim 11, Sakata further discloses at least one additive selected from the group of vinylene carbonate [0042], fluoroethylene carbonate [0044], 2-propynyl methanesulfonate, cyclohexylbenzene [0045], t-amyl benzene [0045] and adiponitrile.
Regarding claims 18 and 19, Sakata further discloses that providing the at least one polyfluorinated alkoxy olefin (compound I-6) [0083] comprises providing an alkane alcohol (2,2,3,3-tetrafluoro-1-propanol) and an HFO monomer (hexafluoropropene), and reacting the alkane alcohol and the HFO monomer in the presence of a catalyst (potassium hydroxide) to from the at least one polyfluorinated alkoxy olefin, wherein the catalyst is an alkali hydroxide [0081].
Regarding claim 12, Sakata discloses a lithium-ion cell for a lithium-ion battery, the lithium-ion cell comprising a cathode, an anode, a porous separator disposed between the cathode and the anode, and an electrolyte solution disposed between the cathode and the anode [0008], [0065]. The electrolyte solution comprises at least one polyfluorinated alkoxy olefin (compound (I) a fluorine-containing unsaturated compound) [0008], such as compound (I-2) HCF2CF=CHOCH2CF2H [0010], which is equivalent to the claimed general formula I when Ra is HCF2 (a fluorinated alkyl group having 1 carbon atom), Rb is F, and R is CH2CF2H (CnHxFy wherein n is 2, x is 3, y is 2, and x+y=2n+1), (I-6) HCF2CF=CHOCF2CFHCF3 [0011], which is equivalent to the claimed general formula I when Ra is HCF2 (a fluorinated alkyl group having 1 carbon atom), Rb is F, and R is CF2CFHCF3 (CnHxFy wherein n is 3, x is 1, y is 6, and x+y=2n+1), and (I-4) HCF2CF2CH2OCF=CFCF3 [0011], which is equivalent to the claimed general formula I when Ra is CF3 (a fully fluorinated alkyl group having 1 carbon atom), Rb is F, and R is HCF2CF2CH2 (CnHxFy wherein n is 3, x is 3, y is 4, and x+y=2n+1), except that there is an F instead of an H on the C between the double bond and the O.
Sakata does not disclose that both Ra is a fully fluorinated alkyl group and there is a CH between the double bond and the O. However, the claimed compounds are considered to be of sufficiently close structural similarity to Sakata’s compounds (I-2), (I-4) and (I-6) that they would have been obvious to one of ordinary skill in the art, in the expectation that they would have similar properties. In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979); In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); MPEP 2144.09. Additionally, it would have been obvious to one of ordinary skill in the art to modify the fluorination of Sakata’s compounds to arrive at the claimed compounds, because Sakata teaches controlling the fluorine content of the fluorine-containing ether from the viewpoint of favorable oxidation resistance and safety [0018]. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05 II.
Sakata does not explicitly disclose a solid electrolyte interface layer disposed on the cathode and the anode, the solid electrolyte interface layer comprising a decomposition product of the at least one polyfluorinated alkoxy olefin. Sakata does however teach that, since having a double bond, the fluorine-containing unsaturated compound (I) readily reacts with water in the electrolyte to be decomposed, if remaining in large amount [0024]. The amount of the compound (1) is 0.5 parts by weight or less for 100 parts by weight of the fluorine-containing ether [0023], and the amount of the fluorine containing ether is preferably 0.01 to 90 wt% [0018], such that the upper limit of the amount of the compound (I) is approximately 0.45 wt%, which overlaps with the range in the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art to include a sufficient amount of the claimed polyfluorinated alkoxy olefin that the electrolyte would have the identical composition as the claimed invention and a decomposition product of the at least one polyfluorinated alkoxy olefin would be included in the solid electrolyte interface layer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claim 13, Sakata further discloses that the electrolyte solution comprises at least one organic carbonate solvent [0034] and at least one lithium salt including a non-coordinating anion [0046].
Regarding claim 14, Sakata further discloses that the lithium salt is at least one selected from the group of lithium hexafluorophosphate, lithium tetrafluoroborate, lithium perchlorate and lithium bis(fluorosulfonyl)imide [0046].
Regarding claim 15, Sakata further discloses that the lithium salt includes lithium hexafluorophosphate [0086].
Regarding claim 16, Sakata further discloses that the cathode includes lithium, nickel, cobalt, manganese and oxygen [0057], [0087].

Response to Arguments 
Applicant's arguments filed 12/04/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to modify the compounds of Sakata to arrive at the claimed formulations, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, the motivation is found in the knowledge generally available to one of ordinary skill in the art. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
In this case, Sakata’s compounds (I-2), (I-4) and (I-6) differ from the claimed general formula I only in the arrangement of fluorine atoms. Specifically, Sakata’s compounds (I-2) and (I-6) are identical to the claimed general formula I except for lacking one fluorine atom on the alkyl group on the non-ether side of the double bond. Additionally, Sakata’s compound (I-4), which does include a fully fluorinated alkyl group on the non-ether side of the double bond, is identical to the claimed general formula I except for having an extra fluorine atom on the carbon atom between the double bond and the oxygen atom. Accordingly, the compounds of Sakata are considered to be of sufficiently close structural similarity that one of ordinary skill in the art would have expected them to possess similar properties. Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).
Additionally, the motivation to modify the fluorination of Sakata’s compounds is also found in paragraph [0018] of Sakata, which teaches the fluorine content as a results-effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727